DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed after the mailing date of the Final Rejection on 01/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 5-18 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A decision-feedback equalizer (DFE) comprising: an input node to receive an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values; a first open-loop stage coupled to the input node to receive the series of symbols, the first open-loop stage to compare each symbol in the series of symbols with a set of reference-voltage levels to identify a voltage region; a second open-loop stage coupled to the first open-loop stage to derive from the voltage region a set of tentative decisions representing a subset of the set of possible symbol values; and a feedback stage coupled to the second open-loop stage 
Regarding claims 5-9:
Claims 5-9 are allowed as being dependent on claim 1.

Regarding claim 10:
Claim 10 is drawn to A decision-feedback equalizer (DFE) comprising: an input node to receive an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values; a reference-level generator to provide a gamut of reference-voltage levels; and an open-loop stage coupled to the input node to receive the series of symbols, the open- loop stage to compare a present level of each symbol in the series of symbols to a subset of the gamut of reference-voltage levels to identify a voltage region for the symbol; wherein the open-loop stage selects the subset of reference-voltage levels responsive to the present level. Closest prior art, Hossain, discloses A decision-feedback equalizer (DFE) comprising: an input node to receive an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values; a reference-level generator to provide a gamut of reference-voltage levels; and an open-loop stage coupled to the input node to receive the series of symbols. However, prior art of record fails to disclose either alone or in combination the details of the open- loop stage to compare a present level of each symbol in the series of symbols to a subset of the gamut of reference-voltage levels to identify a voltage region for the symbol; wherein the open-loop stage selects the subset of reference-voltage levels responsive to the present level, as claimed in claim 10, in combination with each and every other limitation in the claim. 
Regarding claims 11-17:
Claims 11-17 are allowed as being dependent on claim 10.

Regarding claim 18:
Claim 18 is drawn to A method of interpreting an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values, the method comprising: performing, for each symbol, a binary search for a voltage region corresponding to the symbol, the binary search comprising comparing each symbol in the series of symbols to a set of reference-voltage levels selected from a gamut of reference-voltage levels, and wherein the comparing of each symbol performs the binary search for the voltage region by sampling the symbol relative to each reference-voltage level in the set of reference-voltage levels; deriving, from the voltage region, a set of tentative decisions representing a subset of the possible symbol values; and selecting one of the tentative decisions as a final decision responsive to a prior final decision. Closest prior art, Hossain, discloses A method of interpreting an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values, the method comprising: performing, for each symbol, a binary search for a voltage region corresponding to the symbol; deriving, from the voltage region, a set of tentative decisions representing a subset of the possible symbol values; and selecting one of the tentative decisions as a final decision responsive to a prior final decision. However, prior art of record fails to disclose either alone or in combination the details of , the binary search comprising comparing each symbol in the series of symbols to a set of reference-voltage levels selected from a gamut of reference-voltage levels, and wherein the comparing of each symbol performs the binary search for the voltage region by sampling the symbol relative to each reference-voltage level in the set of reference-voltage levels, as claimed in claim 18, in combination with each and every other limitation in the claim. 
Regarding claims 22-23:
Claims 22-23 are allowed as being dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633